11/24/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: OP 21-0524


                                No. OP 21-0524

 TYRONE LEE RISHER,

             Petitioner,

       v.

 BOB OLSON, STATE OF MONTANA,

             Respondent.

                           GRANT OF EXTENSION

       Upon consideration of Respondent’s motion for a 30-day extension of

time, and good cause appearing therefor, Respondent is granted an extension of

time to and including December 28, 2021, within which to prepare, serve, and

file its response brief.




BF                                                                    Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                         November 24 2021